IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,378-03


ROBERT CHARLES MORRIS, Relator

v.

PALO PINTO COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 11530 IN THE 29TH JUDICIAL DISTRICT COURT
FROM PALO PINTO COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed a writ of habeas corpus in the convicting
court pursuant to Article 11.072 of the Texas Code of Criminal Procedure.  He alleges that the trial
court denied his 11.072 habeas application on November 15, 2007, and that he filed a notice of
appeal with the district clerk on November 28, 2007, but that the district clerk failed to forward his
notice of appeal and a copy of the reporter's record to the Eleventh Court of Appeals within 15 days,
as required by Rule 31.  He also alleges that he filed a writ of mandamus application in the Eleventh
Court of Appeals but that leave to file was denied on February 29, 2008. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Palo Pinto County, is ordered to file a response, which may be made by: submitting documentation
showing that the notice of appeal and the reporter's record have been forwarded to the Eleventh
Court of Appeals or filing a response stating that Relator has not filed a notice of appeal in Palo
Pinto County.  This application for leave to file a writ of mandamus shall be held in abeyance until
the respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.


Filed: May 14, 2008
Do not publish